Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1523
                        Lower Tribunal No. 20-461
                          ________________


                             V.A., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.